Citation Nr: 1819914	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Evaluation of posttraumatic stress disorder and depressive disorder (not otherwise specified) higher than 50 percent disabling prior to July 14, 2014, and 70 percent disabling since then.

2.  Evaluation of diabetes mellitus, type II with erectile dysfunction, nonproliferative diabetic retinopathy, and cataracts higher than 20 percent disabling.

3.  Evaluation of diabetic neuropathy of the right lower extremity higher than 20 percent disabling.

4.  Evaluation of diabetic neuropathy of the left lower extremity higher than 20 percent disabling.

5.  Evaluation of diabetic neuropathy of the right upper extremity higher than 10 percent disabling.

6.  Evaluation of diabetic neuropathy of the left upper extremity higher than 10 percent disabling.

7.  Evaluation of hypertension higher than 10 percent disabling prior to May 9, 2014.

8.  Evaluation of diabetic nephropathy with hypertension (previously rated as hypertension) higher than 60 percent disabling from May 9, 2014.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, April 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachussetts.


FINDINGS OF FACT

On March 22, 2018, the Board received a request from the Veteran to withdraw the instant appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by an appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 





____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


